TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00394-CR


Larry James Murray, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY

NO. 579,508, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING






Larry James Murray was convicted of speeding and fined $200 by the Lakeway
Municipal Court of Record No. 1.  Ten days following his conviction in the municipal court, Murray
filed an appeal bond and the record was forwarded to the county court at law.  Murray then moved
to transfer the cause to "one of the Travis County Courts at Law that tries criminal cases for a trial
de novo."  The county court at law overruled the motion.  The court later dismissed Murray's appeal
for want of jurisdiction because he did not comply with the statutory requirements for perfecting
appeals from municipal courts of record.  See Tex. Gov't Code Ann. § 30.00014(c), (d) (West Supp.
2002).

Murray's sole point of error is that the county court at law erred by overruling his
motion to set the case for trial de novo.  Murray does not challenge the court's dismissal for want
of jurisdiction.  Because the dismissal is not challenged, we do not reach the ruling on the motion
to transfer.
The county court at law's judgment is affirmed.


  
				Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Affirmed 
Filed:   February 22, 2002
Do Not Publish